Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
Chief Executive Officer
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made by and
between Superior Well Services, Inc., a Delaware corporation (“Company”), and
David E. Wallace (“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive has been directly employed by Company;
     WHEREAS, Company is desirous of continuing such direct employment of
Executive in an executive capacity on the terms and conditions and for the
consideration hereinafter set forth (which includes new and additional
consideration to that which Executive is currently receiving), and Executive is
desirous of being directly employed by Company on such terms and conditions and
for such consideration; and
     WHEREAS, the parties desire to amend and restate the existing employment
agreement between them in its entirety;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, Company and Executive agree as follows:
ARTICLE 1: DEFINITIONS AND INTERPRETATIONS
     1.1 Definitions.
     (a) “Affiliate” shall mean with respect to any natural person, firm,
partnership, association, corporation, limited liability company, company,
trust, entity, public body or government (a “Person”), any Person which,
directly or indirectly, controls, is controlled by, or is under a common control
with, such Person. The term “control” (including the terms “controlled by” and
“under common control with”) as used in this definition means the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise. With respect to any natural person, the
term “Affiliate” shall also mean (1) the spouse or children (including those by
adoption) and siblings of such Person; and any trust whose primary beneficiary
is such Person, such Person’s spouse, such Person’s siblings and/or one or more
of such Person’s lineal descendants, (2) the legal representative or guardian of
such Person or of any such immediate family member in the event such Person or
any such immediate family member becomes mentally incompetent and (3) any Person
controlled by or under the common control with any one or more of such Person
and the Persons described in clauses (1) or (2) preceding.
     (b) “Annual Base Salary” shall mean, as of a specified date, Executive’s
annual base salary as of such date determined pursuant to Section 4.1.

 



--------------------------------------------------------------------------------



 



     (c) “Annual Bonus” shall mean the amount, if any, equal to the greater of:
     (i) the annual bonus most recently paid by Company to Executive pursuant to
Section 4.2; or
     (ii) the average of the last three annual bonuses (or the average of the
last two annual bonuses if the Executive has been employed by Company for less
than three years) paid by Company to Executive pursuant to Section 4.2.
Notwithstanding the foregoing, if Executive was employed by Company for only a
portion of the year with respect to which such bonus was paid, then the “Annual
Bonus” shall equal an amount determined by annualizing the bonus received by
Executive based on the ratio of the number of days Executive was employed by
Company during such year to 365 days.
     (d) “Annual Compensation” shall mean an amount equal to the greater of:
     (i) Executive’s Annual Base Salary at the annual rate in effect at the date
of his Involuntary Termination;
     (ii) Executive’s Annual Base Salary at the annual rate in effect 180 days
prior to the date of his Involuntary Termination; or
     (iii) Executive’s Annual Base Salary at the annual rate in effect
immediately prior to a Change of Control if Executive’s employment shall be
subject to an Involuntary Termination during the Change of Control Period.
Notwithstanding the foregoing, if Executive’s employment shall be subject to an
Involuntary Termination during the Change of Control Period, then the amount
determined pursuant to the preceding sentence shall be increased by the amount
of the Annual Bonus.
     (e) “Board” means the Board of Directors of Company.
     (f) “Cause” shall mean Executive (i) has engaged in gross negligence, gross
incompetence or willful misconduct in the performance of his duties, (ii) has
refused, without proper reason, to perform his duties, (iii) has willfully
engaged in conduct which is materially injurious to Company or its subsidiaries
(monetarily or otherwise), (iv) has committed an act of fraud, embezzlement or
willful breach of a fiduciary duty to Company or an Affiliate (including the
unauthorized disclosure of confidential or proprietary material information of
Company or an Affiliate), or (v) has been convicted of (or pleaded no contest
to) a crime involving fraud, dishonesty or moral turpitude or any felony.
     (g) “Change in Duties” shall mean:
     (i) The occurrence, prior to a Change of Control or after the expiration of
a Change of Control Period, of any one or more of the following:

2



--------------------------------------------------------------------------------



 



     (1) a material reduction in the nature or scope of Executive’s authorities
or duties from those previously applicable to him;
     (2) a reduction in Executive’s Annual Base Salary;
     (3) a material diminution in employee benefits (including but not limited
to medical, dental, life insurance and long-term disability plans) and
perquisites applicable to Executive from those substantially similar to the
employee benefits and perquisites provided by Company (including its
subsidiaries) to executives with comparable duties; or
     (4) a change in the location of Executive’s principal place of employment
by Company (including its subsidiaries) by more than 60 miles from the location
where he was principally employed; provided, however, such change in the
location of Executive’s principal place of employment shall not constitute a
Change in Duties if the decision to relocate was mutually acceptable to
Executive and Company prior to such change in location.
     (ii) The occurrence, within a Change of Control Period, of any one or more
of the following:
     (1) a material reduction in the nature or scope of Executive’s authorities
or duties from those applicable to him immediately prior to the date on which a
Change of Control occurs;
     (2) a reduction in Executive’s Annual Base Salary from that provided to him
immediately prior to the date on which a Change of Control occurs;
     (3) a diminution in Executive’s eligibility to participate in bonus, stock
option, incentive award and other compensation plans which provide opportunities
to receive compensation which are the greater of (A) the opportunities provided
by Company (including its subsidiaries) for executives with comparable duties or
(B) the opportunities under any such plans under which he was participating
immediately prior to the date on which a Change of Control occurs;
     (4) a material diminution in employee benefits (including but not limited
to medical, dental, life insurance and long-term disability plans) and
perquisites applicable to Executive from the greater of (A) the employee
benefits and perquisites provided by Company (including its subsidiaries) to
executives with comparable duties or (B) the employee benefits and perquisites
to which he was entitled immediately prior to the date on which a Change of
Control occurs; or
     (5) a change in the location of Executive’s principal place of employment
by Company (including its subsidiaries) by more than 60

3



--------------------------------------------------------------------------------



 



miles from the location where he was principally employed immediately prior to
the date on which a Change of Control occurs; provided, however, such change in
the location of Executive’s principal place of employment shall not constitute a
Change in Duties if the decision to relocate was mutually acceptable to
Executive and Company prior to such change in location.
     (h) “Change of Control” shall mean:
     (i) a merger of Company with another entity, a consolidation involving
Company, or the sale of all or substantially all of the assets of Company to
another entity if, in any such case, (A) the holders of equity securities of
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of Company immediately prior to such transaction or event or (B) the
persons who were members of the Board immediately prior to such transaction or
event shall not constitute at least a majority of the board of directors of the
resulting entity immediately after such transaction or event;
     (ii) the dissolution or liquidation of Company; or
     (iii) when any person or entity (other than the Snyder Holders or any
Snyder Holder or any other Affiliate of the Company), including a “group” as
contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires or gains ownership or control (including, without limitation, power to
vote) of more than 50% of the combined voting power of the outstanding
securities of Company.
For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity.
     (i) “Change of Control Period” means, with respect to a Change of Control,
the two-year period beginning on the date upon which such Change of Control
occurs.
     (j) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (k) “Compensation Committee” shall mean the Compensation Committee of the
Board.

4



--------------------------------------------------------------------------------



 



     (l) “Disability” shall mean that, as a result of Executive’s incapacity due
to physical or mental illness, he shall have been absent from the full-time
performance of his duties for six consecutive months and he shall not have
returned to full-time performance of his duties within 30 days after written
notice of termination is given to Executive by Company (provided, however, that
such notice may not be given prior to 30 days before the expiration of such
six-month period).
     (m) “Effective Date” shall mean September 15, 2008.
     (n) “Involuntary Termination” shall mean any termination of Executive’s
employment with Company which:
     (i) does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this Section 1.1(n)); or
     (ii) results from a resignation by Executive on or before the date which is
60 days after the date upon which Executive receives notice of a Change in
Duties;
provided, however, the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death or Disability.
     (o) “Monthly Severance Amount” shall mean an amount equal to one-twelfth of
Executive’s Annual Compensation.
     (p) “Severance Amount” shall mean an amount equal to two times Executive’s
Annual Compensation.
     (q) “Severance Period” shall mean:
     (i) in the case of an Involuntary Termination which occurs prior to a
Change of Control or after the expiration of a Change of Control Period, a
period commencing on the date of such Involuntary Termination and continuing for
24 months; or
     (ii) in the case of an Involuntary Termination which occurs during a Change
of Control Period, a period commencing on the date of such Involuntary
Termination and continuing for 36 months.
     (r) “Snyder Holders” shall mean each of Thomas C. Snyder, David E. Snyder,
Mark A. Snyder, Dennis C. Snyder, Richard G. Snyder, C.H. Snyder, Jr. Grantor
Retained Annuity Trust dated November 1, 2004, a Pennsylvania trust, Allegheny
Mineral Corp., a Pennsylvania corporation, Armstrong Cement & Supply Corp., a
Pennsylvania corporation, Glacial Sand & Gravel Co., a Pennsylvania corporation
and any of their respective Affiliates.
     1.2 Interpretations. In this Agreement, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this

5



--------------------------------------------------------------------------------



 



Agreement as a whole and not to any particular Article, Section or other
subdivision, (b) reference to any Article or Section, means such Article or
Section hereof, (c) the words “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term, and (d) where any provision of this Agreement refers to
action to be taken by either party, or which such party is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such party.
ARTICLE 2: EMPLOYMENT AND DUTIES
     2.1 Employment. Effective as of the Effective Date and continuing for the
period of time set forth in Section 3.1 of this Agreement, Executive’s
employment by Company shall be subject to the terms and conditions of this
Agreement.
     2.2 Positions. From and after the Effective Date, Company shall employ
Executive in the position of Chief Executive Officer of Company, or in such
other positions as the parties mutually may agree.
     2.3 Duties and Services. Executive agrees to serve in the positions
referred to in Section 2.2 and to perform diligently the duties and services
appertaining to such offices, as well as such additional duties and services
appropriate to such offices which the parties mutually may agree upon from time
to time. Executive’s employment shall also be subject to the policies maintained
and established by Company that are of general applicability to Company’s
executive employees, as such policies may be amended from time to time.
     2.4 Other Interests. Executive agrees, during the period of his employment
by Company, to devote substantially all of his business time, energy and efforts
to the business and affairs of Company and its Affiliates and not to engage,
directly or indirectly, in any other business or businesses, whether or not
similar to that of Company, except with the consent of the Board. The foregoing
notwithstanding, the parties recognize and agree that Executive may engage in
passive personal investment and charitable activities that do not conflict with
the business and affairs of Company or interfere with Executive’s performance of
his duties hereunder.
     2.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty to act at all times in the best interests of
Company. In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
ARTICLE 3: TERM AND TERMINATION OF EMPLOYMENT
     3.1 Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date (the “Initial
Expiration Date”); provided, however, that beginning on the Initial Expiration
Date, and on each anniversary of the Initial Expiration Date thereafter, if this
Agreement has not been terminated pursuant to Section 3.2 or 3.3, then said term
of employment shall automatically be extended for an additional one-year period
unless on

6



--------------------------------------------------------------------------------



 



or before the date that is 90 days prior to the first day of any such extension
period either party shall give written notice to the other that no such
automatic extension shall occur.
     3.2 Company’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Company shall have the right to terminate Executive’s employment
under this Agreement at any time for any of the following reasons:
          (a) upon Executive’s death;
          (b) upon Executive’s Disability;
          (c) for Cause; or
          (d) for any other reason whatsoever, in the sole discretion of the
Board.
     3.3 Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1 Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:
     (a) as a result of a Change in Duties; provided, however, that prior to
Executive’s termination as a result of a Change of Duties, Executive must give
written notice to Company of the specific occurrence that resulted in the Change
in Duties and such occurrence must remain uncorrected for 10 days following such
written notice; or
     (b) at any time for any other reason whatsoever, in the sole discretion of
Executive.
     3.4 Notice of Termination. If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in Section 3.1, it shall do so by giving written notice to Executive
that it has elected to terminate Executive’s employment hereunder and stating
the effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder. If
Executive desires to terminate his employment hereunder at any time prior to
expiration of the term of employment as provided in Section 3.1, he shall do so
by giving a 30-day written notice to Company that he has elected to terminate
his employment hereunder and stating the effective date and reason for such
termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.
     3.5 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of Company and
each Affiliate of Company, and an automatic resignation of Executive from the
Board (if applicable) and from the board of directors of any Affiliate of
Company and from the board of directors or similar governing body of any
corporation, limited liability company or other entity in which Company or any
Affiliate holds an equity interest and with respect to which board or similar
governing body Executive serves as Company’s or such Affiliate’s designee or
other representative.

7



--------------------------------------------------------------------------------



 



ARTICLE 4: COMPENSATION AND BENEFITS
     4.1 Base Salary. During the period of this Agreement, Executive shall
receive a minimum Annual Base Salary of $510,000. Executive’s Annual Base Salary
shall be reviewed by the Compensation Committee on an annual basis, and, in the
sole discretion of the Compensation Committee, such Annual Base Salary may be
increased, but not decreased, effective as of any date determined by the
Compensation Committee. Executive’s Annual Base Salary shall be paid in equal
installments in accordance with Company’s standard policy regarding payment of
compensation to executives but no less frequently than monthly.
     4.2 Bonuses. Executive shall be eligible to participate in Company’s annual
bonus plan or plans applicable to Executive as approved from time to time by the
Board or the Compensation Committee in amounts to be determined by the
Compensation Committee based upon criteria established by the Compensation
Committee.
     4.3 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
     (a) Business and Entertainment Expenses – Subject to Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall no less frequently than monthly
reimburse Executive for, or pay on behalf of Executive, reasonable and
appropriate expenses incurred by Executive for business related purposes,
including dues and fees to industry and professional organizations and costs of
entertainment and business development.
     (b) Vacation – During his employment hereunder, Executive shall be entitled
to five weeks of paid vacation each calendar year (or such greater amount of
vacation as provided to executives of Company generally) and to all holidays
provided to executives of Company generally.
     (c) Automobile – The Company shall lease for and provide to Executive a
vehicle designated by Executive; provided, however, that the lease cost to the
Company of such vehicle shall not exceed $800 per month.
     (d) Other Company Benefits – Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other executive employees of Company. Such benefits, plans and programs shall
include, without limitation, any profit sharing plan, thrift plan, health
insurance or health care plan, life insurance, disability insurance, pension
plan, supplemental retirement plan, vacation and sick leave plan, and the like
which may be maintained by Company. Company shall not, however, by reason of
this paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to executive employees generally.

8



--------------------------------------------------------------------------------



 



ARTICLE 5: EFFECT OF TERMINATION ON COMPENSATION; ADDITIONAL PAYMENTS
     5.1 Termination Other Than an Involuntary Termination. If Executive’s
employment hereunder shall terminate upon expiration of the term provided in
Section 3.1 hereof because either party has provided the notice contemplated in
such paragraph, or if Executive’s employment hereunder shall terminate for any
other reason except those described in Sections 5.2 and 5.3, then all
compensation and all benefits to Executive hereunder shall continue to be
provided until the date of such termination of employment and such compensation
and benefits shall terminate contemporaneously with such termination of
employment.
     5.2 Involuntary Termination Other Than During a Change of Control Period.
Subject to the provisions of Section 5.6 hereof, if Executive’s employment by
Company or any subsidiary thereof or successor thereto shall be subject to an
Involuntary Termination which occurs prior to a Change of Control or after the
expiration of a Change of Control Period, then Company shall, as additional
compensation for services rendered to Company (including its subsidiaries), pay
to Executive the following amounts and take the following actions after the last
day of Executive’s employment with Company:
     (a) Pay Executive the Monthly Severance Amount on the first day of each
month throughout the Severance Period; provided, however, that if commencement
of such payments would cause any part of the Monthly Severance Amount to be
subject to additional taxes and interest under Section 409A of the Code, then
the payment of the Monthly Severance Amount shall be deferred to the earliest
date upon which such payments can commence without being subject to such
additional taxes and interest and the first payment of the Monthly Severance
Amount shall include all amounts that would have been paid prior to the date of
such payment but for the deferral required pursuant to this sentence.
     (b) Cause Executive and those of his dependents (including his spouse) who
were covered under Company’s medical and dental benefit plans on the day prior
to Executive’s Involuntary Termination to continue to be covered under such
plans (or to receive equivalent benefits) throughout the Severance Period at no
greater cost to Executive than that applicable to a similarly situated Company
executive who has not terminated employment; provided, however, that (i) such
coverage shall terminate if and to the extent Executive becomes eligible to
receive medical and dental coverage from a subsequent employer (and any such
eligibility shall be promptly reported to Company by Executive), (ii) if
Executive (and/or his spouse) would have been entitled to retiree medical and/or
dental coverage under Company’s plans had he voluntarily retired on the date of
such Involuntary Termination, then such coverages shall be continued as provided
under such plans, and (iii) such coverage to Executive (or the receipt of
equivalent benefits) shall be provided under one or more insurance policies so
that reimbursement or payment of benefits to Executive thereunder shall not
result in taxable income to Executive (or, if any such reimbursement or payment
of benefits is taxable, then Company shall pay to Executive an amount as shall
be required to hold Executive harmless from any additional tax liability
(including liability under Section 409A of the Code) resulting from the failure
by Company to so provide insurance policies so that

9



--------------------------------------------------------------------------------



 



     reimbursement or payment of benefits to Executive thereunder shall not
result in taxable income to Executive).
     5.3 Involuntary Termination During a Change of Control Period. Subject to
the provisions of Section 5.6 hereof, if Executive’s employment by Company or
any subsidiary thereof or successor thereto shall be subject to an Involuntary
Termination during a Change of Control Period, then Company shall, as additional
compensation for services rendered to Company (including its subsidiaries), pay
to Executive the following amounts and take the following actions after the last
day of Executive’s employment with Company:
     (a) Pay Executive a lump sum cash payment in an amount equal to the
Severance Amount on or before the fifth day after the last day of Executive’s
employment with Company; provided, however, that if the lump sum cash payment
would be subject to additional taxes and interest under Section 409A of the
Code, then payment of the lump sum cash payment shall be deferred to the
earliest date upon which such amount can be paid without being subject to such
additional taxes and interest.
     (b) Cause any and all outstanding options to purchase common stock of
Company held by Executive to become immediately exercisable in full and cause
Executive’s accrued benefits under any and all nonqualified deferred
compensation plans sponsored by Company to become immediately nonforfeitable.
     (c) Cause Executive and those of his dependents (including his spouse) who
were covered under Company’s medical and dental benefit plans on the day prior
to Executive’s Involuntary Termination to continue to be covered under such
plans (or to receive equivalent benefits) throughout the Severance Period at no
greater cost to Executive than that applicable to a similarly situated Company
executive who has not terminated employment; provided, however, that (i) such
coverage shall terminate if and to the extent Executive becomes eligible to
receive medical and dental coverage from a subsequent employer (and any such
eligibility shall be promptly reported to Company by Executive), (ii) if
Executive (and/or his spouse) would have been entitled to retiree medical and/or
dental coverage under Company’s plans had he voluntarily retired on the date of
such Involuntary Termination, then such coverages shall be continued as provided
under such plans, and (iii) such coverage to Executive (or the receipt of
equivalent benefits) shall be provided under one or more insurance policies so
that reimbursement or payment of benefits to Executive thereunder shall not
result in taxable income to Executive (or, if any such reimbursement or payment
of benefits is taxable, then Company shall pay to Executive an amount as shall
be required to hold Executive harmless from any additional tax liability
(including liability under Section 409A of the Code) resulting from the failure
by Company to so provide insurance policies so that reimbursement or payment of
benefits to Executive thereunder shall not result in taxable income to
Executive).
     5.4 Interest on Late Payments. If any payment provided for in Section 5.2
or Section 5.3 hereof is not made when due, then Company shall pay to Executive
interest on the amount payable from the date that such payment should have been
made under such Section until such payment is made, which interest shall be
calculated at 2% plus the prime or base rate

10



--------------------------------------------------------------------------------



 



of interest announced by JPMorgan Chase Bank (or any successor thereto) at its
principal office in New York, and shall change when and as any such change in
such prime or base rate shall be announced by such bank, and shall further hold
Executive harmless from any liability under Section 409A of the Code.
     5.5 Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the benefits provided for in this Article,
together with any other payments and benefits which Executive has the right to
receive from Company and its Affiliates, would constitute a “parachute payment”
(as defined in Section 280G(b)(2) of the Code), then the benefits provided
hereunder (beginning with any benefit to be paid in cash hereunder) shall be
either (1) reduced (but not below zero) so that the present value of such total
amounts and benefits received by Executive from Company will be one dollar
($1.00) less than three times Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (2) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The
determination as to whether any such reduction in the amount of the benefits
provided hereunder is necessary shall be made by the Compensation Committee in
good faith. If a reduced cash payment is made and through error or otherwise
that payment, when aggregated with other payments and benefits from Company (or
its Affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Executive’s base amount, then Executive
shall immediately repay such excess to Company upon notification that an
overpayment has been made. Nothing in this Section 5.5 shall require Company to
be responsible for, or have any liability or obligation with respect to,
Executive’s excise tax liabilities under Section 4999 of the Code.
     5.6 Release and Full Settlement. As a condition to the receipt of any
severance compensation and benefits under this Agreement, Executive will enter
into and deliver to the Company a separate full release and waiver substantially
in the form attached hereto as Exhibit A (with such changes to such form as the
Company may reasonably require to reflect the circumstances relating to the
termination of Executive’s employment and/or changes in applicable law).
Notwithstanding anything to the contrary in this Agreement, severance
compensation and other benefits will not be payable by the Company unless and
until the release has been executed by Executive, has not been revoked and is no
longer subject to revocation by Executive.
     5.7 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of Executive’s employment under this Agreement,
Company and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this Article 5 shall be received by Executive as
liquidated damages.
     5.8 Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Executive, and other
benefits

11



--------------------------------------------------------------------------------



 



under the plans and programs maintained by Company shall be governed by the
separate agreements, plans and other documents and instruments governing such
matters.
ARTICLE 6: PROTECTION OF CONFIDENTIAL INFORMATION
     6.1 Disclosure to and Property of Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by Company (whether during business hours or otherwise
and whether on Company’s premises or otherwise) that relate to Company’s (or any
of its Affiliates’) business, trade secrets, products or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisitions prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, marketing and
merchandising techniques, business plans, computer software or programs,
computer software and database technologies, prospective names and marks)
(collectively, “Confidential Information”) shall be disclosed to Company and are
and shall be the sole and exclusive property of Company (or its Affiliates).
Moreover, all documents, videotapes, written presentations, brochures, drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, E-mail, voice mail, electronic databases,
maps, drawings, architectural renditions, models and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Work Product”) are and shall be the sole and exclusive property
of Company (or its Affiliates). Upon Executive’s termination of employment with
Company, for any reason, Executive promptly shall deliver such Confidential
Information and Work Product, and all copies thereof, to Company.
     6.2 Disclosure to Executive. Company has and will disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of Company (or its Affiliates); and/or has and will
entrust Executive with business opportunities of Company (or its Affiliates);
and/or has and will place Executive in a position to develop business good will
on behalf of Company (or its Affiliates). Executive agrees to preserve and
protect the confidentiality of all Confidential Information or Work Product of
Company (or its Affiliates).
     6.3 No Unauthorized Use or Disclosure. Executive agrees that he will not,
at any time during or after Executive’s employment by Company, make any
unauthorized disclosure of, and will prevent the removal from Company premises
of, Confidential Information or Work Product of Company (or its Affiliates), or
make any use thereof, except in the carrying out of Executive’s responsibilities
during the course of Executive’s employment with Company. Executive shall use
commercially reasonable efforts to cause all persons or entities to whom any
Confidential Information shall be disclosed by him hereunder to observe the
terms and conditions set forth herein as though each such person or entity was
bound hereby. Executive shall have no obligation hereunder to keep confidential
any Confidential Information if and to the extent disclosure thereof is
specifically required by law; provided, however, that in the event

12



--------------------------------------------------------------------------------



 



disclosure is required by applicable law, Executive shall provide Company with
prompt notice of such requirement prior to making any such disclosure, so that
Company may seek an appropriate protective order. At the request of Company at
any time, Executive agrees to deliver to Company all Confidential Information
that he may possess or control. Executive agrees that all Confidential
Information of Company (whether now or hereafter existing) conceived, discovered
or made by him during the period of Executive’s employment by Company
exclusively belongs to Company (and not to Executive), and Executive will
promptly disclose such Confidential Information to Company and perform all
actions reasonably requested by Company to establish and confirm such exclusive
ownership. Affiliates of Company shall be third party beneficiaries of
Executive’s obligations under this Article 6. As a result of Executive’s
employment by Company, Executive may also from time to time have access to, or
knowledge of, Confidential Information or Work Product of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Company and
its Affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product to
the same extent, and on the same basis, as Company’s Confidential Information
and Work Product.
     6.4 Ownership by Company. If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to Company’s business, products, or services,
whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on Company’s premises or
otherwise), including any Work Product, Company shall be deemed the author of
such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by Company as a contribution to
a collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and Company
shall be the author of the work. If such work is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire, then Executive hereby agrees to assign, and
by these presents does assign, to Company all of Executive’s worldwide right,
title, and interest in and to such work and all rights of copyright therein.
     6.5 Assistance by Executive. During the period of Executive’s employment by
Company and thereafter, Executive shall reasonably assist Company and its
nominee, at any time, in the protection of Company’s (or its Affiliates’)
worldwide right, title and interest in and to Work Product and the execution of
all formal assignment documents requested by Company or its nominee and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.
     6.6 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 6 by Executive, and Company or
its Affiliates shall be entitled to enforce the provisions of this Article 6 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the

13



--------------------------------------------------------------------------------



 



exclusive remedies for a breach of this Article 6 but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and his agents.
ARTICLE 7: NON-COMPETITION OBLIGATIONS
     7.1 General. As part of the consideration for Company’s employment of
Executive and the compensation and benefits that may be paid to Executive
hereunder; to protect the trade secrets and Confidential Information of Company
or its Affiliates that have been and will in the future be disclosed or
entrusted to Executive, the business good will of Company or its Affiliates that
has been and will in the future be developed in Executive, or the business
opportunities that have been and will in the future be disclosed or entrusted to
Executive by Company or its Affiliates; and as an additional incentive for
Company to enter into this Agreement, Company and Executive agree to the
provisions of this Article 7. Executive agrees that during his employment with
Company and for a period of two (2) years following the termination of
Executive’s employment with Company for any reason (the “Non-Compete Period”),
Executive shall not:
     (a) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor,
stockholder, partner or in any other individual or representative capacity
whatsoever, either for his own benefit or for the benefit of any other person or
entity either (i) hire, contract or solicit, or attempt any of the foregoing
with respect to hiring any employee of Company or its Affiliates, or (ii) induce
or otherwise counsel, advise, or encourage any employee of Company or its
Affiliates to leave the employment of Company or its affiliates; and
     (b) within 150 air miles of any office or shop of Company existing at the
time of such employment or such termination, as applicable:
     (i) directly or indirectly participate in the ownership, management,
operation or control of, or be connected as an officer, employee, partner,
director, contractor or otherwise with, or have any financial interest in or act
as a consultant to any business in any of the business territories in which
Company is presently or from time-to-time conducting business that either
conducts a business substantially similar to that conducted by Company or its
Affiliates or provides or sells a service or product that is the same,
substantially similar to or otherwise competitive with the products and services
provided or sold by Company or its Affiliates (a “Competitive Operation”);
provided, however, that this provision shall not preclude Executive after the
termination of his employment with Company from owning less than 2% of the
equity securities of any publicly held Competitive Operation so long as
Executive does not serve as an employee, officer, director or consultant to such
business;
     (ii) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor,
stockholder, partner or in any other individual or representative capacity
whatsoever, either for his own benefit or for the benefit of any other person or
entity call upon, solicit, divert or take away, any customer or vendor of
Company or its Affiliates with

14



--------------------------------------------------------------------------------



 



whom Executive dealt, directly or indirectly, during his engagement with Company
or its Affiliates, in connection with a Competitive Operation; or
     (iii) call upon any prospective acquisition candidate on Executive’s own
behalf or on behalf of any Competitive Operation, which candidate is a
Competitive Operation or which candidate was, to Executive’s knowledge after due
inquiry, either called upon by Company or for which Company or any of its
Affiliates made an acquisition analysis, for the purpose of acquiring such
entity.
     7.2 Non-Disparagement. During Executive’s employment with Company and
following any termination of employment with Company, each of Company and
Executive agree not to disparage, either orally or in writing, the other, or any
of the business, products, services or practices of the Company, or any of their
directors, officers, agents, representatives, stockholders, employees or
Affiliates.
     7.3 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 7 by Executive, and Company or
its Affiliates shall be entitled to enforce the provisions of this Article 7 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 7 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
     7.4 Reformation. Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article 7 would cause irreparable injury to Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the United States during the
Non-Compete Period, but acknowledges that Executive will receive sufficiently
high remuneration and other benefits from Company to justify such restriction.
Further, Executive acknowledges that his skills are such that he can be
gainfully employed in non-competitive employment, and that the agreement not to
compete will in no way prevent him from earning a living. Nevertheless, if any
of the aforesaid restrictions are found by a court of competent jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable States so that the entire agreement not to compete and this Agreement
as prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal. Such modification shall not affect the payments made
to Executive under this Agreement.
ARTICLE 8: MISCELLANEOUS
     8.1 Indemnification. If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or Company
to enforce or interpret any provision contained herein, Company, to the fullest
extent permitted by applicable law,

15



--------------------------------------------------------------------------------



 



hereby indemnifies Executive for his reasonable attorneys’ fees and
disbursements incurred in such litigation and hereby agrees (i) to pay in full
all such fees and disbursements and (ii) to pay prejudgment interest on any
money judgment obtained by Executive from the earliest date that payment to him
should have been made under this Agreement until such judgment shall have been
paid in full, which interest shall be calculated at 2% plus the prime or base
rate of interest announced by JPMorgan Chase Bank (or any successor thereto) at
its principal office in New York, and shall change when and as any such change
in such prime or base rate shall be announced by such bank.
     8.2 Payment Obligations Absolute. Except as specifically provided in
Sections 6.6 and 7.4, Company’s obligation to pay (or cause one of its
subsidiaries to pay) Executive the amounts and to make the arrangements provided
herein shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which Company (including its subsidiaries)
may have against him or anyone else. All amounts payable by Company (including
its subsidiaries hereunder) shall be paid without notice or demand. Executive
shall not be obligated to seek other employment in mitigation of the amounts
payable or arrangements made under any provision of this Agreement, and, except
as provided in Sections 5.2(b) or 5.3(c) hereof, the obtaining of any such other
employment shall in no event effect any reduction of Company’s obligations to
make (or cause to be made) the payments and arrangements required to be made
under this Agreement.
     8.3 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

         
 
  If to Company to:   Superior Well Services, Inc.
 
      1380 Rt. 286 East, Suite #121
 
      Indiana, Pennsylvania 15701
 
      Attention: Chairman of the Board of Directors
 
       
 
  If to Executive to:   David E. Wallace
 
      110 Franklin Circle
 
      Indiana, PA 15701

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     8.4 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the Commonwealth of Pennsylvania.
     8.5 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

16



--------------------------------------------------------------------------------



 



     8.6 Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     8.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     8.8 Withholding of Taxes and Other Employee Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.
     8.9 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     8.10 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     8.11 Assignment. This Agreement shall be binding upon and inure to the
benefit of Company and any successor of Company, by merger or otherwise. This
Agreement shall also be binding upon and inure to the benefit of Executive and
his estate. If Executive shall die prior to full payment of amounts due pursuant
to this Agreement, such amounts shall be payable pursuant to the terms of this
Agreement to his estate. Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.
     8.12 Term. This Agreement has a term co-extensive with the term of
employment provided in Section 3.1. Termination shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
     8.13 Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior employment and severance agreements, if any, by and between Company
and Executive. Any modification of this Agreement will be effective only if it
is in writing and signed by the party to be charged.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
15th day of September, 2008, to be effective as of the Effective Date.

                      SUPERIOR WELL SERVICES, INC.    
 
                        /s/ Thomas W. Stoelk    
 
                    By:   Thomas W. Stoelk    
 
               
 
      Title:   Chief Financial Officer    
 
               
 
              COMPANY

             
 
      /s/ David E. Wallace    
 
           
 
  By:   David E. Wallace    
 
           
 
  Title:   Chief Executive Officer    
 
           
 
          EXECUTIVE

18



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AGREEMENT
     This Release Agreement (this “Agreement”) constitutes the release referred
to in that certain Employment Agreement (the “Employment Agreement”) dated as of
September 15, 2008, by and between David E. Wallace (“Executive”) and Superior
Well Services, Inc. (the “Company”).
     For good and valuable consideration, including the Company’s provision of
certain payments and benefits to Executive in accordance with Section 5.2 or 5.3
of the Employment Agreement, Executive hereby releases, discharges and forever
acquits the Company, its Affiliates and the past, present and future
stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, legal representatives, successors and assigns of the
foregoing, in their personal and representative capacities (collectively, the
“Company Parties”), from liability for, and hereby waives, any and all claims,
damages, or causes of action of any kind related to Executive’s employment with
any Company Party, the termination of such employment, and any other acts or
omissions related to any matter with respect to Executive’s employment with the
Company on or prior to the date of this Agreement including without limitation
any alleged violation through the date of this Agreement of: (i) the Age
Discrimination in Employment Act of 1967, as amended; (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991;
(iv) Section 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) the Employee Retirement Income Security Act of 1974, as amended;
(vi) the Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the Fair Labor Standards Act, as
amended; (ix) the Occupational Safety and Health Act, as amended; (x) the Worker
Adjustment and Retraining Notification Act of 1988; (xi) the Sarbanes-Oxley Act
of 2002; (xii) the Pennsylvania Human Relations Act; (xiii) the Pennsylvania
Minimum Wage Act; (xiv) the Pennsylvania Equal Pay Law, as amended; (xv) the
Pennsylvania Wage Payment and Collection Law, as amended; (xvi) any other state
anti-discrimination law; (xvii) any other state wage and hour law; (xviii) any
other local, state or federal law, regulation, or ordinance; (xix) any public
policy, contract, tort, or common law claim; (xx) any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in these matters;
(xxi) any and all rights, benefits, or claims Executive may have under any
employment contract, incentive compensation plan, or stock option plan with any
Company Party, or to any ownership interest in any Company Party, except as
expressly provided in the Employment Agreement and any incentive compensation,
equity, or stock option plan or agreement between Executive and the Company or
except as arising out of Executive’s current status as a holder of equity in any
Company Party; and (xxii) any claim for compensation or benefits of any kind not
expressly set forth in the Employment Agreement or any such incentive
compensation, equity, or stock option plan or agreement (collectively, the
“Released Claims”). This Agreement is not intended to indicate that any such
claims exist or that, if they do exist, they are meritorious. Rather, Executive
is simply agreeing that, in exchange for the consideration recited in the first
sentence of this paragraph, any and all potential claims of this nature that
Executive may have against the Company Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived. By signing this
Agreement, Executive is

19



--------------------------------------------------------------------------------



 



bound by it. Anyone who succeeds to Executive’s rights and responsibilities,
such as heirs or the executor of Executive’s estate, is also bound by this
Agreement. This release also applies to any claims brought by any person or
agency or class action under which Executive may have a right or benefit. THIS
RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER
GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE
COMPANY PARTIES.
     Executive affirms that he has not filed, caused to be filed, and presently
is not a party to, any claim, complaint, or action against Employer in any forum
or form. Executive further affirms that he  has been paid and/or has received
all leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which he may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits are due to him,
except as provided in the Employment Agreement. Executive furthermore affirms
that he has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the Family and
Medical Leave Act of 1993.  Executive agrees not to bring or join any lawsuit
against any of the Company Parties in any court relating to any of the Released
Claims. Executive represents that Executive has not brought or joined any
lawsuit or filed any charge or claim against any of the Company Parties in any
court or before any government agency and has made no assignment of any rights
Executive has asserted or may have against any of the Company Parties to any
person or entity, in each case, with respect to any Released Claims. If
Executive brings or joins any lawsuit against any of the Company Parties in any
court (except as necessary to protect Executive’s rights under this release or
with respect to Executive’s entry into this release) relating to any of the
Released Claims, and Executive is the prevailing party in such lawsuit,
Executive shall be obligated to return to the Company all amounts paid to
Executive under this release, to the extent permitted under applicable law and
ordered by the court. Further, if Executive violates the covenant not to sue set
forth in this paragraph, Executive shall be required to pay all costs and
expenses (including the reasonable fees of counsel, related disbursements of
counsel and court costs) incurred by any Company Party to defend such lawsuit or
other claim.
     By executing and delivering this Agreement, Executive acknowledges that:
     (a) Executive has carefully read this Agreement;
     (b) Executive has had at least 21 days to consider this Agreement before
the execution and delivery hereof to the Company;
     (c) Executive has been and hereby is advised in writing that Executive may,
at Executive’s option, discuss this Agreement with an attorney of Executive’s
choice and that Executive has had adequate opportunity to do so; and
     (d) Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
stated in the Employment Agreement and herein; and Executive is signing this
Agreement voluntarily and of Executive’s own free will, and that Executive
understands and agrees to each of the terms of this Agreement.

20



--------------------------------------------------------------------------------



 



     Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to Jacob B. Linaberger before 11:59 p.m.,
September 22, 2008, Pennsylvania time, on the last day of the Release Revocation
Period. If an effective revocation is delivered in the foregoing manner and
timeframe, this Agreement shall be of no force or effect and shall be null and
void ab initio. No consideration shall be paid or provided if this Agreement is
revoked by Executive in the foregoing manner.
Executed on this 15th day of September, 2008.

     
 
  /s/ David E. Wallace
 
   
 
  David E. Wallace
 
   
STATE OF PENNSYLVANIA
  §
 
  §
COUNTY OF INDIANA
  §

     BEFORE ME, the undersigned authority personally appeared in person, by me
known or who produced valid identification as described below, who executed the
foregoing instrument and acknowledged before me that he subscribed to such
instrument on this 15th day of September, 2008.

         
 
  /s/ Tonya Jean Hankinson    
 
 
 
Tonya Jean Hankinson    
 
  NOTARY PUBLIC in and for the    
 
  State of Pennsylvania    
 
  My Commission Expires: April 16, 2012    
 
  Identification produced:    

21